DETAILED ACTION
This action is responsive to application filed on 12/17/2019. Claims 1-20 are pending and being considered. Claims 1, 7 and 13 are independent. Thus, claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 03/11/2020, 05/08/2020, 07/01/2020, 10/21/2020, 11/05/2020, 01/25/2021, 02/18/2021, 03/18/2021, 04/22/2021, 05/20/2021, 06/17/2021, 10/05/2021, 01/04/2022 and 02/02/2022 were filed on or after the mailing date of the application no.16/716,761 filed on 12/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 03/11/2020, 05/08/2020, 07/01/2020, 10/21/2020, 11/05/2020, 01/25/2021, 02/18/2021, 03/18/2021, 04/22/2021, 05/20/2021, 06/17/2021, 10/05/2021, 01/04/2022 and 02/02/2022 are attached to the instant office action.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites phrases which can be implied, such as, “Techniques are disclosed… An example methodology implementing the techniques include…  In some cases …” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brant Candelore (US 2016/0261735 A1), hereinafter (Candelore), in view of Jacob L. Hadsall (US 9,898,619 B1), hereinafter (Hadsall).

Regarding claim 1, Candelore teaches a method comprising (Candelore, Para. [0017], discloses a method to disable data recording): 
determining, by the first device, whether a second device is proximate the first device (Candelore, Para. [0025], discloses that the electronic device 104 (hereinafter, the first device) may detect the recording device 102 (hereinafter, the second device), when the recording device 102 is within a pre-defined proximity range of the electronic device 104, or as further disclosed in Para. [0054], that the sensing device 306 (of the electronic device 104 (hereinafter, the first device), see Fig. 3) may be operable to detect the recording device 102 (hereinafter, the second device) when the recording device 102 is within a pre-defined proximity range of the electronic device 104. In accordance with an embodiment, based on one or more sensors in the sensing device 306 (of the electronic device 104), the presence of the recording ), the second device having at least one recording means (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.); and 
responsive to a determination that the second device is proximate the first device, causing, by the first device, disabling of the at least one recording means on the second device to thereby prevent the sensitive content from being recorded using the at least one recording means of the second device (Candelore, Para. [0013], discloses that the recording device may detect a signal generated by an electronic device when the recording device is within a pre-defined proximity range of the electronic device. In response to the detected signal, the recording is disabled (or the recording functionality of the recording device may be disabled, see Para. [0028]), and as disclosed in Para. [0053 or 0057], accordingly, the recording device(s) 102 may not be operable to capture and record the data 404 (see Figs. 4 -5)).  
But Candelore fails to explicitly disclose but Hadsall teaches responsive to a determination that sensitive content is being displayed on a first device, determining, by the first device, whether a second device is proximate the first device (Hadsall, Col. 9 (Lines 30-41), discloses to identify a second person within the range of the camera of the computing device, upon determining that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device; Fig. 7, detecting an unauthorized viewer or eavesdropper is looking at a display 706; determining that sensitive or confidential information is being displayed “708”; directing other remedial or corrective actions 718 ),


Regarding claim 2, Candelore as modified by Hadsall teaches the method of claim 1, wherein Candelore further teaches the at least one recording means includes a camera (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.).  

Regarding claim 3, Candelore as modified by Hadsall teaches the method of claim 1, wherein Candelore further teaches the at least one recording means includes an audio recorder (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone (i.e., an audio recorder), etc.).  

Regarding claim 4, Candelore as modified by Hadsall teaches the method of claim 1, wherein Candelore further teaches determining whether the second device is proximate the first device includes determining whether the second device is within a security zone associated with the first device (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104. In accordance with an embodiment, based on one or more sensors in the sensing device 306 (of the electronic device 104), the presence of the recording device 102 may be detected).  

Regarding claim 5, Candelore as modified by Hadsall teaches the method of claim 1, wherein Candelore further teaches determining whether the second device is proximate the first device includes (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104)
Candelore fails to explicitly disclose but Hadsall further teaches determining whether a user of the second device is proximate the first device using facial recognition (Hadsall, Col. 9 (Lines 37-39), discloses to detect a biometric identifier (may include facial recognition, eye recognition, etc. see Col. 7 (Lines 47-48)) identifying a second person (i.e., a user of the second device) within the range of the camera of the computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ into the teachings of ‘Candelore’, with a motivation to determining whether a user of the second device is proximate the first device using facial recognition, as taught by Hadsall, in order to prevent/obscure sensitive/confidential information, being displayed 

Regarding claim 7, Candelore teaches a system comprising: a memory; and Page 63 of 66Atty. Docket No.: CITRIX-018PUSClient Docket No.: 19-0089-USO1/DRSone or more processors in communication with the memory and configured to (Candelore, Para. [0005 and claim 21], discloses a system for disabling recording of data, said system comprising: one or more circuits in an electronic device, and as further depicted/disclosed in Fig. 3 and Para. [0043], an electronic device 104 may comprise of one or more processors, such as a processor 302, a memory 304, […]. The processor 302 may be communicatively connected to the memory 304), 
determine whether a second device is proximate the first device (Candelore, Para. [0025], discloses that the electronic device 104 (hereinafter, the first device) may detect the recording device 102 (hereinafter, the second device), when the recording device 102 is within a pre-defined proximity range of the electronic device 104, or see also as Para. [0046 or 0054], wherein the sensing device 306 (of the electronic device 104 (hereinafter, the first device), see Fig. 3) may be operable to detect the recording device 102 (hereinafter, the second device) when the recording device 102 is within a pre-defined proximity range of the electronic device 104), the second device having at least one recording means (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.); and 
responsive to a determination that the second device is proximate the first device, cause the at least one recording means on the second device to be disabled to thereby prevent the sensitive content from being recorded using the at least one recording means of the second device (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102 when the recording device 102 is within a pre-defined proximity range of the electronic device 104, and as disclosed in Para. [0028], wherein the signal 106 may be sent to the recording device 102, based on the received identifier and/or the location information. Based on the signal 106, the recording functionality of the recording device 102 may be disabled, and as disclosed in Para. [0053 or 0057], accordingly, the recording device(s) 102 may not be operable to capture and record the data 404 (see Figs. 4 -5)).  
Candelore fails to explicitly disclose but Hadsall teaches responsive to a determination that sensitive content is being displayed on a first device, determine whether a second device is proximate the first device (Hadsall, Col. 9 (Lines 30-39), discloses to identify a second person within the range of the camera of the computing device, upon determining that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ to conceal sensitive data on a computing device into the teachings of ‘Candelore’ to disable recording sensitive information, with a motivation wherein responsive to a determination that sensitive content is being displayed on a first device (as taught by Hadsall), determine whether a second device is proximate the first device, in order to detect an un-authorized viewer or eavesdropper, and to further obscure the 

Regarding claim 8, Candelore as modified by Hadsall teaches the system of claim 7, wherein Candelore further teaches the at least one recording means includes one of a camera, an audio recorder, or an image capture device (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc).  

Regarding claim 9, Candelore as modified by Hadsall teaches the system of claim 7, wherein Candelore further teaches the second device is a mobile device (Candelore, Fig. 2 and Para. [0029-0034], discloses a recording device 102 (i.e., mobile device) may comprise one or more processors, such as a processor 202, a memory 204, a sensing device 206, a transceiver 208, and an input/output (I/O) device 210).  

Regarding claim 10, Candelore as modified by Hadsall teaches the system of claim 7, wherein Candelore further teaches to determine whether the second device is proximate the first device includes to determine whether the second device is within a security zone associated with the first device (Candelore, Para. [0046], discloses that the sensing device 306 (of the electronic device 104, as depicted in Fig. 3) may comprise suitable logic, circuitry, and/or interfaces that may be operable to include one or more sensors, such as a proximity sensor, a motion sensor and/or a global positioning system (GPS) sensor. The one or more sensors may be configured to detect one or more objects, such as the recording device 102, within the vicinity of the   

Regarding claim 11, Candelore as modified by Hadsall teaches the system of claim 7, wherein Candelore further teaches to determine whether the second device is proximate the first device includes to (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104) 
Candelore fails to explicitly disclose but Hadsall further teaches determine whether a user of the second device is proximate the first device via facial recognition (Hadsall, Col. 9 (Lines 37-39), discloses to detect a biometric identifier (may include facial recognition, eye recognition, etc. see Col. 7 (Lines 47-48)) identifying a second person (i.e., a user of the second device) within the range of the camera of the computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ into the teachings of ‘Candelore’, with a motivation to determine whether a user of the second device is proximate the first device via facial recognition, as taught by Hadsall, in order to prevent/obscure sensitive/confidential information, being displayed on the display of the computing device, from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).

Regarding claim 13, Candelore teaches a method comprising (Candelore, Para. [0017], discloses a method to disable data recording): 
determining, by the first device, whether a second device is proximate the first device (Candelore, Para. [0025], discloses that the electronic device 104 (hereinafter, the first device) may detect the recording device 102 (hereinafter, the second device), when the recording device 102 is within a pre-defined proximity range of the electronic device 104, or as further disclosed in Para. [0054], that the sensing device 306 (of the electronic device 104 (hereinafter, the first device), see Fig. 3) may be operable to detect the recording device 102 (hereinafter, the second device) when the recording device 102 is within a pre-defined proximity range of the electronic device 104. In accordance with an embodiment, based on one or more sensors in the sensing device 306 (of the electronic device 104), the presence of the recording device 102 may be detected); and  Page 64 of 66Atty. Docket No.: CITRIX-018PUS Client Docket No.: 19-0089-USO1/DRS 
responsive to a determination that the second device is proximate the first device, preventing, by the first device, loss of the sensitive content via use of the second device (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102 when the recording device 102 is within a pre-defined proximity range of the electronic device 104, and as disclosed in Para. [0028], such as the signal 106 may be sent to the recording device 102, based on the received location information. Wherein, the recording functionality of the recording device 102 may be disabled based on the signal 106, and as disclosed in Para. [0053 or 0057], accordingly, the recording ).  
Candelore fails to explicitly disclose but Hadsall teaches responsive to a determination that sensitive content is being displayed on a first device, determining, by the first device, whether a second device is proximate the first device (Hadsall, Col. 9 (Lines 30-39), discloses to identify a second person within the range of the camera of the computing device, upon determining that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device); and  Page 64 of 66Atty. Docket No.: CITRIX-018PUS Client Docket No.: 19-0089-USO1/DRS 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ to conceal sensitive data on a computing device into the teachings of ‘Candelore’ to disable recording sensitive information, with a motivation wherein responsive to a determination that sensitive content is being displayed on a first device (as taught by Hadsall) determining, by the first device, whether a second device is proximate the first device, in order to detect an un-authorized viewer or eavesdropper, and to further obscure the sensitive/confidential information (displayed on the computing device) from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).

Regarding claim 14, Candelore as modified by Hadsall teaches the method of claim 13, wherein Candelore further teaches determining whether the second device is proximate the first device includes determining whether the second device is within a security zone associated with the first device (Candelore, Para. [0046], discloses that the sensing device 306 (of the electronic device 104, as depicted in Fig. 3) may comprise suitable logic, circuitry, and/or interfaces that may be operable ).

Regarding claim 15, Candelore as modified by Hadsall teaches the method of claim 13, wherein Candelore further teaches determining whether the second device is proximate the first device includes (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104)
Candelore fails to explicitly disclose but Hadsall further teaches determining whether a user of the second device is proximate the first device using facial recognition (Hadsall, Col. 9 (Lines 37-39), discloses to detect a biometric identifier (may include facial recognition, eye recognition, etc. see Col. 7 (Lines 47-48)) identifying a second person (i.e., a user of the second device) within the range of the camera of the computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ into the teachings of ‘Candelore’, with a motivation to determine whether a user of the second device is proximate the first device via facial recognition, as taught by Hadsall, 

Regarding claim 17, Candelore as modified by Hadsall teaches the method of claim 13, wherein Candelore further teaches the second device has at least one recording means (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.), and wherein preventing loss of the sensitive content includes causing disabling of the at least one recording means on the second device to thereby prevent the sensitive content from being recorded using the at least one recording means of the second device (Candelore, Para. [0028], discloses that the signal 106 may be sent to the recording device 102, based on the received identifier and/or the location information. Based on the signal 106, the recording functionality of the recording device 102 may be disabled, and as disclosed in Para. [0053 or 0057], accordingly, the recording device(s) 102 may not be operable to capture and record the data 404 (see Figs. 4 -5)).  

Regarding claim 18, Candelore as modified by Hadsall teaches the method of claim 17, wherein Candelore further teaches the at least one recording means includes one of a camera or an audio recorder (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.).  

20, Candelore as modified by Hadsall teaches the method of claim 13, wherein Candelore further teaches preventing loss of the sensitive content includes providing a notification on the first device (Candelore, Para. [0028], discloses that in accordance with another embodiment, another notification may be displayed at the electronic device 104 for the data owner. The other notification may comprise another alert message, such as, “Unauthorized recording device(s) detected within the premises”. The notification may comprise the location information of the recording device 102 whose recording functionality is disabled).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Hadsall, and further in view of Mukherjee, Biswaroop (EP 3337210 A1), hereinafter (Mukherjee).

Regarding claim 6, Candelore as modified by Hadsall teaches the method of claim 1, Wherein Candelore as modified by Hadsall fails to explicitly disclose but Mukherjee teaches further comprising, responsive to a determination that the second device is no longer proximate the first device, causing enabling of the at least one recording means on the second device (Mukherjee, Para. [0022], discloses that once the presentation or meeting is finished, or when the devices move away from the exclusion zone, an administrator module on the devices may remove the feature restrictions. For an example, and as disclosed in Para. [0017], a meeting room may be considered to have sensitive information during a meeting, and may be therefore considered an "exclusion zone", and as disclosed in Para. [0012], wherein a presenter does not want his/her colleagues to intentionally or unintentionally reveal the ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mukherjee’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’, with a motivation in response to a determination that the second device is no longer proximate the first device, cause the at least one recording means on the second device to be enabled, as taught by Mukherjee, in order to secure device(s) within that exclusion zone to prevent recording; Mukherjee, Para. [0086].

Regarding claim 12, Candelore as modified by Hadsall teaches the system of claim 7, wherein Candelore further teaches the one or more processors in communication with the memory is further configured to (Candelore, Para. [0043], discloses that the electronic device 104 may comprise one or more processors, such as a processor 302, a memory 304, […]. The processor 302 may be communicatively connected to the memory 304),
 Candelore as modified by Hadsall fails to explicitly disclose but Mukherjee teaches responsive to a determination that the second device is no longer proximate the first device, cause the at least one recording means on the second device to be enabled (Mukherjee, Para. [0022], discloses that once the presentation or meeting is finished, or when the devices move away from the exclusion zone, an administrator module on the devices may remove the feature restrictions. For an example, and as disclosed in Para. [0017], a meeting room may be considered to have sensitive information during a meeting, and may be therefore considered an "exclusion ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mukherjee’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’, with a motivation in response to a determination that the second device is no longer proximate the first device, cause the at least one recording means on the second device to be enabled, as taught by Mukherjee, in order to secure device(s) within that exclusion zone to prevent recording; Mukherjee, Para. [0086].

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Hadsall, and further in view of Anand Pikle (US 2020/0175610 A1), hereinafter (Pikle).
 
Regarding claim 16, Candelore as modified by Hadsall teaches the method of claim 13, wherein Candelore further teaches determining whether the second device is proximate the first device includes (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104) 
Candelore as modified by Hadsall fails to explicitly disclose but Pikle teaches determining whether a camera of the second device is used based on machine learning (Pikle, Para. [0059], discloses that each computing node (i.e., smartphone, ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Pikle’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’, with a motivation for determining whether a camera of the second device is used based on machine learning, as taught by Pikle, in order to construct a recognizer that identifies objects from the images of objects generated by a camera of the computing node; Pikle, Para. [0073].

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore in view of Hadsall, and further in view of David Shaw (US 2017/0068829 A1), hereinafter (Shaw).

Regarding claim 19, Candelore as modified by Hadsall teaches the method of claim 13, wherein Candelore as modified by Hadsall fails to explicitly disclose but Shaw teaches preventing loss of the sensitive content includes deleting an image file on the second device (Shaw, Fig. 1 and Para. [0035-0036], discloses that the computing environment 103 can identify a remedial action 152 and communicate the remedial action 152 to the client device 106 for local performance. In some embodiments, the remedial action 152 can include […] deleting the digital image from local memory of the client device 106).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Shaw’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’, with a motivation for preventing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496